DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a computer program.  Further, paragraphs: 0080-0081 discloses: software, computer program, and computer program product which are not directed to any of the statutory categories.  Appropriate action is required.
Claim Objections
Claims 1, 11, 20, and 22 are objected to because of the following informalities:  ‘…crosstalk, NEXT, signal, the…’ does not make sense.  The following suggestion is made: ‘…crosstalk (NEXT) signal, the…’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 20, and 22 recite the limitation "the time domain".  There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1998465 by Kozek et al, hereinafter Kozek (prior art as cited by Applicant in IDS filed on 9-7-2018).
	
Regarding claim 1, Kozek discloses a method performed by a system for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figures 2 and 3), the method comprising:
obtaining measurements of a received near end crosstalk, NEXT, signal (paragraphs: 0011, 0025), the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in the time domain (paragraphs: 0021-0027); 

obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval (0065-0067).
	Regarding claim 11, Kozek discloses a system configured for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figures 2 and 3), the system comprising a processor and a memory, said memory containing instructions executable by said processor, whereby the system is operative for:
obtaining measurements of a received near end crosstalk, NEXT, signal (paragraphs: 0011, 0025), the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in the time domain (paragraphs: 0021-0027); 
obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line (paragraphs: 0028-0029, 0064); and 
obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval (0065-0067).
	Regarding claims 2 and 12, see paragraphs: 0066, 0076.
Regarding claims 3 and 13, see paragraph: 0052, 0076.
Regarding claims 4 and 14, see paragraph: 0027.

Regarding claims 8 and 18, see paragraphs: 0029, 0064-0065.
Regarding claim 9, see paragraphs: 0025-0027.
Regarding claims 10 and 19, see paragraphs: 0060.
	Regarding claim 20, Kozek discloses a computer program comprising computer readable code means to be run in a system for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figures 2 and 3), which computer readable code means when run in the system causes the system to perform the following steps:
obtaining measurements of a received near end crosstalk, NEXT, signal (paragraphs: 0011, 0025), the NEXT signal being received at a first end of the second transmission line over a time period as a result of an electrical signal sent onto the first transmission line from its first end, the obtained measurements being in the time domain (paragraphs: 0021-0027); 
obtaining a crosstalk coupling estimate per transmission line sub-interval by compensating the obtained measurements in the time domain of the received NEXT signal for round-trip attenuation of the sent signal from the first end of the first line to the sub-interval and back to the first end of the second line (paragraphs: 0028-0029, 0064); and 
obtaining an estimate of a total crosstalk coupling by adding together at least some of the obtained crosstalk coupling estimates per transmission line sub-interval (0065-0067).
	Regarding claim 22, Kozek discloses a system configured for estimating crosstalk between a first electrical transmission line and a second electrical transmission line (Figures 2 and 3), the system comprising: a first obtaining module (paragraphs: 0042-0043) for obtaining measurements of a received near end crosstalk, NEXT, signal (paragraphs: 0011, 0025), the NEXT signal being received at a first end of the second transmission line over a time period as a .
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653